Citation Nr: 1000447	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lipoma of the neck, 
including as due to herbicide exposure.

4.  Entitlement to service connection for a skin disability 
other than dermatophytosis, including as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the benefits sought on appeal.

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing at the RO in April 2007.  A transcript of the 
hearing has been associated with the Veteran's claims file.  
In April 2009, the Veteran was notified of the time and place 
of a Board hearing he had requested in connection with his 
appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
adjudicate his appeal as though the request for hearing had 
been withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that hearing loss was present in service, 
sensor neural hearing loss was present within one year of 
separation from service, or current hearing loss is 
attributable to military service including the Veteran's 
combat in the Republic of Vietnam.

2.  The preponderance of the competent evidence of record is 
against finding that tinnitus was present in service or 
current tinnitus is attributable to military service 
including the Veteran's combat in the Republic of Vietnam.

3.  The preponderance of the competent and credible evidence 
of record does not show the Veteran being diagnosed with a 
lipoma of the neck at any time during the pendency of the 
appeal. 

4.  The preponderance of the competent and credible evidence 
of record does not show a skin disability, other than 
dermatophytosis, was present in service or that a skin 
disability, other than dermatophytosis, is attributable to 
military service including the Veteran's combat in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The Veteran does not have a lipoma of the neck that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  The Veteran does not have a skin disability other than 
dermatophytosis that is the result of disease or injury 
incurred in or aggravated during active military service, nor 
may any such skin disability be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through February 2005 and May 2006 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the February 2005 and May 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2005 and 
May 2006 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a May 2006 notice letter.  He was given opportunity to 
respond prior to the re-adjudication of his claims via a 
September 2007 supplemental statement of the case.  
Accordingly, the Board finds that readjudication of the 
claims in the September 2007 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the lack of 
notice is harmless error because a reasonable person could be 
expected to understand what was needed to substantiate his 
claims from reading the above letters as well as the August 
2005 rating decision, February 2007 statement of the case, 
and September 2007 supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records from his post-service 
treatment at facilities associated with the Iowa City VA 
Medical Center (VAMC).  VA also obtained and associated with 
the record all of the Veteran's records held by the Social 
Security Administration (SSA).  The Veteran was provided VA 
examinations in July 2005, June 2007, and September 2007; 
reports of those examinations are of record.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, as will be discussed more fully below, the Board finds 
that the VA opinions obtained in this case are adequate, as 
they are predicated on physical and/or audiological 
examinations as well as consideration of the available 
medical records in the Veteran's claims files.  The opinions 
consider all of the pertinent evidence of record, to include 
the Veteran's service treatment records and records of post-
service medical treatment, as well as the statements given by 
the Veteran at the time of the VA examinations, and provide a 
complete rationale for the opinions stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that, pursuant to the Veteran's statement 
that he has been receiving treatment from the Iowa City VAMC 
since shortly after his discharge in 1970, the RO sought to 
obtain records from that facility dating back to 1970.  
However, no records prior to 1990 were found to be available.  
A formal finding of unavailability was entered into the 
record in April 2007, and the Veteran was notified via letter 
of the unavailable records that same month.  Additionally, 
the Veteran and his representative have both submitted 
written argument.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and no 
further attempt to obtain these records is required.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, at 
321 (2007).

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  Moreover, the absence of evidence of 
hearing loss in service is not a bar to service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Furthermore, the Board notes that the 
presumptive service connection procedure does not foreclose 
proof of direct service connection, and the claimant has a 
right to prove causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A.  Hearing Loss and Tinnitus

As to the claims of service connection for hearing loss and 
tinnitus, the Board notes that the Veteran's occupational 
specialty was rifleman and his DD 214 shows he served in the 
Republic of Vietnam and was awarded the Combat Action Ribbon 
(CAR).  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he had 
exposure to loud noise while in combat in the Republic of 
Vietnam.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that the 
Veteran had acoustic trauma while on active duty.  

However, while the Veteran reported a history of hearing loss 
at his June 1968 entry examination, service treatment 
records, including audiological examinations conducted in 
June 1968 and at his October 1970 separation  examination, 
were negative for a diagnosis of hearing loss as defined by 
VA in either ear.  Likewise, service treatment records were 
negative for complaints, diagnoses, or treatment for 
tinnitus.  Accordingly, entitlement to service connection for 
tinnitus and bilateral hearing loss based on in-service 
incurrence must be denied despite the fact that the Veteran 
was exposed to acoustic trauma while on active duty including 
his combat in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 
1154; 38 C.F.R. § 3.303(a).

There is also no evidence of compensable sensorineural 
hearing loss within one year of service separation.  
Accordingly, entitlement to service connection for bilateral 
hearing loss based on the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 must also be denied.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that relevant post-service medical evidence 
consists of a VA audiological examination the Veteran 
underwent in July 2005.  At that examination, the Veteran 
reported having been exposed to acoustic trauma during 
service as a machine gunner and also in the form of rocket 
and mortar fire.  He stated that he had noticed a gradual 
worsening in his hearing.  He further reported having post-
service noise exposure as a truck driver for 17 years but 
denied recreational noise exposure.  He also stated that he 
experienced a constant ringing tinnitus in both ears that had 
gradually increased in volume, although he cited the onset as 
post-service, sometime in the 1970s.  

Audiological evaluation conducted at the July 2005 VA 
examination found that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
45
LEFT
20
15
20
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss.  She 
opined that, even conceding the Veteran's in-service exposure 
to acoustic trauma, the Veteran's current hearing loss and 
tinnitus were not as likely as not related to his service, 
reasoning that the Veteran had had normal hearing at the time 
of his separation from active duty.  Specifically regarding 
the Veteran's tinnitus, the examiner noted that the 
disability likely shared an etiology with his hearing loss 
and was therefore not likely medically attributable to the 
Veteran's service, including his in-service exposure to 
acoustic trauma.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that the July 2005 VA 
audiological examination confirms that the Veteran currently 
suffers from hearing loss and tinnitus.  The Board concludes, 
however, that the greater weight of the evidence is against 
the claims.  Here, even conceding the Veteran's exposure to 
noise while in service, the VA examiner found no link between 
any current disability and military service.  Noting that the 
Veteran had normal hearing at his separation from service, 
the July 2005 VA audiologist gave as her medical opinion that 
it was not at least as likely as not that any current 
bilateral hearing loss was related to the Veteran's military 
service.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service and his current hearing loss or tinnitus.  
In that connection, the Board notes that in her medical 
opinion, the July 2005 VA examiner observed that the Veteran 
had normal hearing at the time of his separation from active 
duty, rendering it less likely than not that his current 
hearing loss is etiologically attributable to noise exposure 
during service.  There is thus simply no medical evidence in 
the record supporting a finding of an etiological 
relationship between the Veteran's time in service, including 
his exposure to acoustic trauma, and his current hearing loss 
and tinnitus.

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, as noted above, there is 
simply no medical evidence to show that the Veteran's current 
tinnitus is related to military service.  To the contrary, 
even conceding the Veteran's exposure to noise while in 
service, the VA examiner found no link between any current 
disability and military service.  As there is no medical 
evidence establishing an etiological link between the 
Veteran's current tinnitus and his time in service, including 
his conceded exposure to in-service acoustic trauma, the 
service connection claim for tinnitus must be denied.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and that his current hearing loss and tinnitus were 
caused by the in-service noise exposure.  In this regard, the 
Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss and tinnitus.  However, in order for the Veteran's 
claims to be granted, the record must contain persuasive 
medical evidence linking the present disorders to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection.  The Board has considered the Veteran's 
contention that his claimed hearing loss and tinnitus 
resulted from his time in service, and particularly to the 
acoustic trauma to which he was exposed while on active duty.  
The Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion.  The Board notes 
that although the Veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the discussion above, the Board finds that service 
connection for tinnitus and bilateral hearing loss is not 
warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1970 and first 
being diagnosed with tinnitus and bilateral hearing loss at 
the July 2005 VA examination to be compelling evidence 
against finding continuity.  Put another way, the over a 
decade gap between the Veteran's discharge from active duty 
and the first evidence of the claimed disorders weighs 
heavily against his claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with ringing in his ears and hearing 
people talk since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  However, upon review 
of the claims folder, the Board finds that the Veteran's 
assertions that he has had these problems since service are 
not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
in-service and post-service medical records including the 
October 1970 separation examination.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for any of the claimed disorders for 
over a decade following his separation from active duty, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for tinnitus and bilateral 
hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
tinnitus and bilateral hearing loss.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

B.  Lipoma of the Neck

The Veteran further contends that he was exposed to 
herbicides while serving in the Republic of Vietnam, and that 
this exposure led to the development of "lumps" in his 
neck, which were diagnosed as lipoma of the neck.  

In this regard, the Board notes that the Veteran's service 
treatment records are completely silent as to any complaints 
of or treatment for lipoma or any "lumps" or other 
disability of the neck.  In fact, his October 1970 separation 
examination noted no physical abnormalities of the neck.

Review of the Veteran's post-service treatment at the Iowa 
City VAMC reflects that he complained of a "neck mass" in 
January 1994, which testing revealed to be a lipoma.  He 
underwent surgery at the VAMC in February 1994 to remove the 
lipoma, which has not since recurred.  Specifically, the 
Board notes that at multiple treatment visits, including in 
February 2005 and January 2007, the Veteran has been noted to 
have a normal neck with no masses or other abnormalities.  
Further, the Veteran testified in his April 2007 DRO hearing 
that he had had no recurrences of "lumps" in his neck since 
his February 1994 surgery.  Report of the Veteran's September 
2007 VA examination similarly reflects that the Veteran had a 
history of lipoma, with surgery to remove a lipoma of the 
neck in February 1994, but the examiner specifically noted 
that he had "no lipoma ... at present."  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

As to the Veteran and his representative's claims, the Board 
acknowledges, as it did above, that the Veteran and others 
are competent to give evidence about what they see; for 
example, the claimant is competent to report that he had 
problems with a lump on his neck.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, 
the Veteran himself testified at his April 2007 DRO hearing 
that he has not had any more "lumps" on his neck since his 
1994 surgery.  Moreover, even if he had, neither the Veteran 
nor his representative is competent to diagnosis that lump as 
a lipoma because such a diagnosis requires special medical 
training which they do not have.  Id.  Furthermore, the Board 
gives more credence to the independent medical evidence of 
record, which is negative for a diagnosis of a lipoma at any 
time during the pendency of the appeal than these lay claims.  
Id.  

Therefore, since a condition precedent for establishing 
service connection is the Veteran being diagnosed with the 
claimed disease process when filing the claim or at any time 
during the pendency of his appeal, entitlement to service 
connection for lipoma of the neck must be denied on a direct 
and a presumptive bases despite the claimant's presumptive 
exposure to herbicides due to his service in the Republic of 
Vietnam.  See 38 U.S.C.A. §§ 1110, 38 C.F.R. §§ 3.303; 3.307, 
3.309; Rabideau, supra; also see McClain, supra; Hickson, 
supra.  

C.  Skin Disability other than Dermatophytosis

The Veteran contends that he was exposed to herbicides while 
serving in the Republic of Vietnam, and that this exposure 
led to the development of a skin disability, from which he 
claims to still suffer.  In an August 2007 rating decision, 
the Veteran was awarded service connection for 
dermatophytosis.  However, the most recent supplemental 
statement of the case, issued by the RO in September 2007, 
continued to address the issue of service connection for a 
skin disability other than dermatophytosis.  That issue thus 
remains on appeal and is now before the Board for review.

As to presumptive service connection due to herbicide 
exposure, as discussed above, the record shows that the 
Veteran served as a rifleman and received, among other 
decorations, the Vietnam Service Medal with bronze star, the 
Republic of Vietnam Cross of Gallantry with palm and frame, 
the Vietnam Campaign Medal with device, and the Combat Action 
Ribbon for his service in Vietnam.  Therefore, exposure to 
herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  

However, none of the non-service-connected skin disease with 
which the Veteran has been diagnosed since service, including 
dyshidrotic eczema, tinea cruris, lichenification of the 
groin, cellulitis, and dry skin are listed under 38 C.F.R. § 
3.309 as having a positive association with herbicide 
exposure.  Therefore, the Veteran's claimed skin disability, 
other than dermatophytosis, is not presumed to be the result 
of in-service disease or injury.  38 C.F.R. § 3.307, 3.309.

As to direct service incurrence under 38 C.F.R. § 3.303(a), 
the Board notes that the Veteran's service treatment records 
reveals that he was seen in November 1969 for complaints of a 
"rash" around his eye, which he was treating with Tinactin.  
Later notes from November and December 1969 indicate that the 
Veteran had a ringworm infection around his eye that spread 
to his eyelid.  Moreover, the Board finds that the Veteran is 
both competent and credible to report on the fact that he had 
problems with his skin while in combat in the Republic of 
Vietnam.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  .

However, the service treatment records show that the 
infection resolved without sequela and the Veteran's October 
1970 separation examination noted no abnormalities of the 
skin other than scars of the abdomen and right leg.  
Accordingly, entitlement to service connection for a skin 
disability, other than dermatophytosis, based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Veteran's post-service treatment 
records reflects that he was treated in August 1981, eleven 
years after his November 1970 separation from active duty, 
for a "skin eruption" that his treatment provider 
attributed to exposure to cement dust at his workplace.  
Post-service records from the Iowa City VAMC reflect that the 
Veteran was seen at that facility in June 1990 for complaints 
of a rash on the right side of his groin that had persisted 
for a year.  His diagnosis was tinea cruris and dyshidrotic 
eczema, with some lichenification of the groin.  He was 
prescribed topical ointments to treat the infection.  
Treatment records from the Iowa City VAMC further indicate 
that the Veteran was seen in February 2005 for complaints of 
itchy skin in the armpits and face of approximately 11 years' 
duration.  At that time, he was diagnosed only with 
"itching," which his physician opined could be related to 
dry skin caused by the winter cold.  His treatment provider 
recommended lotion and the discontinuance of antiperspirant.  
VA treatment records dated in June 2005 also show the 
Veteran's treatment for right arm cellulitis. 

The Veteran has also been diagnosed with hepatitis C by his 
VAMC treatment providers, and at an October 2006 treatment 
visit, his liver case manager indicated that she informed him 
that dry skin was a common side effect of the interferon 
therapy used to treat hepatitis C.  At a later January 2007 
primary care evaluation, the Veteran was noted to have no 
rashes on his skin and did not make any complaints of 
itching, rashes, or other skin problems at that time.  

The Veteran was provided a VA examination in June 2007.  At 
that examination, the VA examiner noted the Veteran's June 
1990 diagnosis of dyshidrotic eczema and acknowledged his 
complaints of itchiness, dryness, and erythema.  The examiner 
further noted that the Veteran reported having treated these 
symptoms with ointments in the past 12 months but observed 
that at the time of the examination no skin disability was 
present.  The examiner diagnosed the Veteran with 
dermatophytosis and dyshidrotic eczema, based on his past 
history with both diseases.  He opined that the Veteran's 
dyshidrotic eczema "could've been aggravated by service 
related conditions."  An addendum opinion obtained by the RO 
in July 2007 reflects that the examiner "did not believe 
that [dyshidrotic eczema] was due to service," noting that 
the condition's onset was many years after the Veteran's 
separation from active duty, although he stated that service 
"could have aggravated the eczema."  The examiner further 
acknowledged the Veteran's diagnosis of hepatitis C and 
opined that that disease could also be associated with 
dyshidrotic eczema.  

The Veteran was provided a further VA examination in 
September 2007, at which time the examiner acknowledged his 
history of skin complaints but observed that he "has no skin 
problem at present."  Physical examination revealed "no 
rashes or any other abnormal skin problems," and the 
examiner diagnosed "history of eczema."  The examiner 
stated in his opinion that the Veteran had a history of skin 
problems but none at present, rendering the examiner unable 
to opine as to whether any skin problem from which the 
Veteran previously suffered may have been related to 
herbicide exposure or otherwise medically attributable to 
service.  

The Veteran has also submitted written argument concerning 
his service connection claim, and he testified before a DRO 
in April 2007.  In an August 2005 statement, the Veteran 
contended that he was exposed to herbicides while serving in 
Vietnam, during which time he often suffered from eye and 
skin irritation and rashes on his skin.  He stated that he 
has suffered from chronic dry skin and itchy rashes since his 
time on active duty.  Similarly, the Veteran's friend 
submitted a statement in March 2007 in which he recalled that 
the Veteran developed cracked and peeling skin on his hands 
and wrists after he returned from Vietnam.  At the Veteran's 
April 2007 hearing before a DRO, he stated that he believed 
his skin disability, which he described as dry skin and 
itching, to be related to his exposure to herbicides while 
serving on active duty in Vietnam.  

The Board finds that the length of time between his 
separation from active duty in 1970 and first being seen with 
a skin disability in 1981 to be compelling evidence against 
finding continuity.  Put another way, the over a decade 
century gap between the Veteran's discharge from active duty 
and the first evidence of the claimed disorder weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran and others are competent to give evidence about 
what they see; for example, the claimant is competent to 
report that he had problems with a skin rash.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
However, upon review of the claim's folder, the Board finds 
that these lay assertions that the Veteran has had this 
problem since service are not credible.  In this regard, 
these lay claims representative's claims are contrary to what 
is found in the post-service medical records.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder 
for over a decade following his separation from active duty, 
than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for a skin 
disability, other than dermatophytosis, based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's skin disability, other than dermatophytosis, and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  
While the June 2007 VA examiner originally opined that the 
Veteran's dyshidrotic eczema "could've been aggravated by 
service related conditions," in the July 2007 addendum he 
opined that he "did not believe that [dyshidrotic eczema] 
was due to service," noting that the condition's onset was 
many years after the Veteran's separation from active duty.  
Moreover, while the addendum also reported that service 
"could have aggravated the eczema," the Board finds this 
statement to uncertain to be credible.  See Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

As to the lay claims that the claimant's skin disability, 
other than dermatophytosis, was caused by his military 
service, the Board finds that while a skin rash may be 
observed by its unique and readily identifiable features, 
weather that skin rash is something other than the already 
service connected dermatophytosis may not and therefore the 
presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that 
their opinions that a skin disability, other than 
dermatophytosis, was caused by service not credible.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

Based on the discussion above, the Board also finds that 
service connection for a skin disability, other than 
dermatophytosis is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorders and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
skin disability, other than dermatophytosis.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for lipoma of the neck is 
denied.

Entitlement to service connection for a skin disability other 
than dermatophytosis is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


